Citation Nr: 0204320	
Decision Date: 05/09/02    Archive Date: 05/17/02

DOCKET NO.  99-20 396A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUES

1. Entitlement to an effective date prior to August 19, 1997, 
for the grant of service connection for hearing loss

2. Entitlement to an effective date prior to August 19, 1997, 
for the grant of service connection for tinnitus.

3.  Entitlement to service connection for post-traumatic 
stress disorder.

(The issue of entitlement to service connection for post-
traumatic stress disorder will be the subject of a later 
decision.)


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
November 1970.  

This case comes to the Board of Veterans' Appeals (Board) 
from a December 1997 RO decision which, in pertinent part: 
(1) granted service connection for hearing loss with an 
initial disability rating of 10 percent, effective August 19, 
1997; and (2) granted service connection for tinnitus with an 
initial disability rating of 10 percent, effective August 19, 
1997.  Thereafter, the veteran filed a notice of disagreement 
and substantive appeal concerning the effective date for the 
grant of service connection for these conditions.

In December 1998, the veteran filed a claim seeking 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  In September 1999, the RO issued a decision 
which denied service connection for PTSD.  The veteran 
subsequently perfected an appeal of this decision. 

In January 2002, the veteran was afforded a videoconference 
hearing with the veteran sitting in Montgomery, and the 
undersigned Board Member sitting in Washington, DC.  

The Board is undertaking additional development on the issue 
of entitlement to service connection for PTSD pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
these issues.

During the pendency of this appeal, the veteran raised 
additional claims seeking service connection for diabetes 
mellitus, heart disorder and non-Hodgkins lymphoma, secondary 
to inservice exposure to herbicide agents, including Agent 
Orange.  He also filed a claim for clothing allowance.  These 
claims have not previously been considered by the RO, and are 
hereby referred to the RO for initial consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2. The earliest communication of record which could 
constitute a claim of entitlement to service connection for 
hearing loss or tinnitus was received by VA at the hearing 
held before the RO on August 19, 1997. 

3.  The RO awarded service connection for hearing loss and 
tinnitus effective from August 19, 1997.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date earlier 
than August 19, 1997, for the grant of entitlement to service 
connection for hearing loss are not met. 38 U.S.C.A. § 5110 
(West 1991); 38 C.F.R. § 3.400 (2001).

2.  The criteria for entitlement to an effective date earlier 
than August 19, 1997, for the grant of entitlement to service 
connection for tinnitus are not met. 38 U.S.C.A. § 5110 (West 
1991); 38 C.F.R. § 3.400 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the United States 
Marines Corps from December 1968 to November 1970.  

On August 19, 1997, a hearing was conducted before the RO.  
At the hearing, the veteran raised additional claims seeking 
service connection for hearing loss and tinnitus.  Following 
the hearing, the RO scheduled the veteran for a VA 
audiological examination.

In September 1997, a VA audiological examination was 
conducted.  The report of this examination noted the 
veteran's complaints of bilaterally tinnitus for the past 10 
to 15 years.  On the authorized audiological evaluation, pure 
tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
45
55
55
55
LEFT
45
55
80
75

Speech audiometry revealed speech recognition ability of 52 
percent in the right ear and of 80 percent in the left ear.  
The report concluded with a diagnosis of mild to moderately-
severe sensorineural hearing loss in the right ear and mild 
to severe hearing loss in the left ear.

In December 1997, the RO issued a rating decision which, in 
pertinent part: 
(1) granted service connection for hearing loss with an 
initial disability rating of 10 percent, effective August 19, 
1997; and (2) granted service connection for tinnitus with an 
initial disability rating of 10 percent, effective August 19, 
1997.

In March 1998, the veteran submitted his notice of 
disagreement noting his contention that he had previously 
filed claims for service connection for hearing loss and 
tinnitus in 1981.  

II.  Analysis

Review of the veteran's claim requires the Board to provide a 
written statement of the reasons or bases for its findings 
and conclusions on material issues of fact and law.  38 
U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the United States Court of Appeals for Veterans Claims 
(Court).  See Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To 
comply with this requirement, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence that it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant. See Madden v. Gober, 125 F.3d 1477 (Fed.Cir.1997), 
and cases cited therein.  

Through discussions in the rating decision and in the 
statements of the case, the RO has informed the veteran of 
the evidence necessary to substantiate his claims. The 
veteran was afforded a hearing before the Board, and there do 
not appear to any additional records that would be relevant 
to the issue on appeal. The Board is satisfied that the 
notice and duty to assist requirements of the law have been 
satisfied. 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 38 
C.F.R. § 3.159 (2001).

The effective date of an award based on an original claim 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of an application 
therefor. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (2001).  
However, if the application is received within one year from 
the date of discharge or release from service, the effective 
date of an award for disability compensation to the veteran 
shall be the day following the date of discharge or release.  
Id.; see also Wright v. Gober, 10 Vet. App. 343, 346-48 
(1997).  

Generally, a specific claim in the form prescribed by VA must 
be filed in order for VA benefits to be paid.  38 C.F.R. §§ 
3.160(b), 3.151(a) (2001).  Under certain circumstances, VA 
medical records may constitute an informal claim for increase 
or to reopen a compensation claim but this provision is not 
for application in an initial compensation claim for a 
disability.  38 C.F.R. § 3.157 (2001).  The effective date of 
service connection based upon the presumptive provision of 38 
C.F.R. § 3.307, 3.308, and 3.309 is the date entitlement 
arose, if the claim is received within one year after 
separation from active duty; otherwise date of receipt of 
claim, or date entitlement arose, whichever is later. 38 
C.F.R. § 3.400(b)(2)(ii).

As noted above, the RO's December 1997 rating decision 
granted service connection for hearing loss and tinnitus with 
an effective date of August 19, 1997.  The veteran contends 
that an earlier effective date for the grant of service 
connection is warranted for these conditions.  Specifically, 
the veteran alleges that he submitted a claim seeking service 
connection for hearing loss and tinnitus back in 1981.  A 
review of the veteran's claims file fails to reveal any 
record of a claim of entitlement for either hearing loss or 
tinnitus prior to the August 19, 1997 RO hearing.  Under 
these circumstances, 38 C.F.R. § 3.400 provides for an 
effective date of August 19, 1997, the date which the 
veteran's claims for service connection were first received.  



ORDER

Entitlement to an effective date prior to August 19, 1997, 
for the grant of service connection for hearing loss, is 
denied.

Entitlement to an effective date prior to August 19, 1997, 
for the grant of service connection for tinnitus, is denied.


		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

